In the motion for rehearing appellant concedes the correctness of the holding in the original opinion that appellee is not liable to assessment for the one-half interest in the bank stock passing to her by inheritance from her deceased husband, but asserts that inasmuch as Mrs. Strong was the owner, not by inheritance, but as community survivor, of a one-half interest in such bank stock, she is individually liable for an assessment thereon.
We are unable to agree with this contention. The original subscription for the stock made by appellee's husband was a contract with the bank with reference to the community estate, hence the same was a charge only against that estate.
Strong's purchase on behalf of the community estate of the bank stock did not have the effect, during his life-time, of creating any contractual relation between the bank and his wife. It appears from an unchallenged finding of the trial court that Mrs. Strong has not since the death of her husband entered into any such relation either expressly or impliedly, hence her separate property can not be held liable for an assessment on this stock, as such contract is the basis for personal responsibility.
We recommend that the motion for rehearing be overruled. *Page 277